 GEORGIA-PACIFIC CORP.Georgia-Pacific Corporation,Crossett DivisionandSouthern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners ofAmerica AFL-CIO. Case 26-CA-80088 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 23 December 1980 Administrative LawJudge FrankH. Itkin issuedthe attacheddecision.The General Counsel filedexceptions and a sup-porting brief, the Union filed cross-exceptions anda supportingbrief,and the Respondent filed an an-swering brief to the General Counsel's exceptions.In addition, the Union'sparent organization, theUnited Brotherhood of Carpenters,submitted anamicuscuriae brief which we accept.'The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Board has consideredthe decision and therecord in light of theexceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusionsand to adopt the recommended Order.The judge held, and weagree,that theRespond-ent,which continued to operate its Louisville, Mis-sissippiplywood plant with temporarynonunit re-placements during an admittedly lawful 6-weeklockout ofitsunit employees,did not violate Sec-tion 8(a)(1) and(3) of the Actbecause ithad "sub-stantial and legitimate business reasons [for usingreplacements]and any resulting tendency to dis-courageUnionmembershipwas comparativelyslight or remote."The Respondent,a divisionof Georgia-PacificCorporation,operates a complex of facilities inLouisville where it isengaged in the manufactureof wood and wood-related products. Such facilitiesinclude,inter alia,a plywood plant,a chemicalplant, and a particle board plant. The Respondentand the Union, which has been the certified repre-sentativeof the productionand maintenance em-ployees at that plywood plantsince 1966, enteredinto a seriesof 3-year collective-bargaining agree-'Their request of the Union and the United Brotherhood of Carpen-ters for oral argument is denied as the record, exceptions, cross-excep-tions,and briefs adequately present the issues and the positions of thepartieszThe Union has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544(1950), enfd.188 F 2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.1ments for those employees.3 Their .1976-1979agreement,which had an expiration date of 19 Jan-uary 1979, provides (art. XXIV) that if no agree-ment is reached after that date:[E]ither party may give written notice to theother party of intent to terminate the agree-ment in no less than tendays. . . .During[that 10-day] period,attempts to reach anagreement shall be continued and there shallbe no strikes or lockouts.If the parties havefailed to resolve their differences when the... specified time has elapsed,all obligationsunder this agreement are automatically can-celled.The Union and the Respondent, which were re-spectively represented byExecutive Secretary-Treasurer Floyd Doolittle and Industrial RelationsManager JamesJoel O'Briant, commenced negotia-tions in December1978 for a newagreement andmet about nine bargaining sessions until the begin-ning of the following March.During those ses-sions,theRespondent took the position that thenew agreement should againbe for a 3-year periodand on 30 January 1979 it presented a specific pro-posal to that effect.However,theUnion proposed a 10-1/2-monthagreement to run from 19 January to 1 December1979 which coincided with the expiration date ofitsMonticello agreement as well asthe IWA agree-ments.4Doolittle explained that the purpose of thecommon expiration date was to enable the Unionand IWA to strike all theplants simultaneously andthus bring enormous pressure upon Georgia-Pacif-ic. In this connection,Doolittle informed O'Briantthat he and Charles Campbell, an IWA official, hadagreed on this strategy.Although Doolittle toldO'Briant that the employees at the Louisville plantwould continue to work until December 1979 evenwithout a contract,Doolittle refused to assureO'Briant that the employees would not strikebefore then.When O'Briant also asked Doolittlewhether there would be a strike in December, hestated that he "did not know" but if the Union didstrike it would be "the most logical time."In a letterdated 13 FebruarytheRespondent"renewed its complete offer for a new [3-year] con-tract . . . along with [an] offer of retroactivewages back to January 19,1979." TheRespondent3The Union also represented employees at the Respondent's plywoodplants in Monticello, Georgia,and Fordyce, Arkansas.Another labor or-ganization,the InternationalWoodworkers of America (IWA), represent-ed the Georgia-Pacific plants inMississippi,Arkansas,Virginia, andSouth CarolinaWith the exception of the Louisville and Fordyce plants,all the remaining plants were covered by agreements expiring about 30November 19794The Union similarly attempted to change the termination date of itsFordyce agreement from 27 June to 30 November 1979281-NLRB No. 2 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that it could not continue this offer indefi-nitely in view of the "uncertainty of not having anew agreement." The Respondent therefore gavenotice of its intent to terminate the 1976-1979agreement on 26 February 1979.The parties met on 26 February in a vain attemptto resolve their differences. The Respondent ex-tended the 1976-1978 agreement to 1 March. On 2March O'Briant met with the Union's presidentFrankBeasley and its bargaining committee and in-formed them that the Respondent would lock outthe Louisville plywood plant employees that night.O'Briant explained that it was "hard . . . to oprate[sic]with uncertainty"as a resultof which the Re-spondent was unable to (1) make firm commitmentsto its customers, (2) plan capital improvements, and(3) enter into long-term timber contracts. O'Briantalso stated that it was "not willing to allow [theUnion] to pick a time [to strike] that will hurt [theRespondent] most."The Respondent locked out the approximately265 employees in the unit. It continued to operatethe Louisville plywood plant at a reduced level ofproduction with the office and supervisory person-nel at that plant and with 71 employees from itsother plants.O'Briant's explanation why the Respondent con-tinued to run the plant with replacements wascredited by the judge. He pointed out that therewas an interdependence between the plywoodplant and the other plants in the Louisville com-plex; that the Respondent's stud mill operation inTaylorsville,Mississippi, relied on the Louisvilleplywood plant for certain supplies; that the Re-spondent had to honor its commitments to delivermaterialsto customers; that the transfer of ply-wood orders to its other plywood plants would in-clude additional freight costs, and that, in anyevent, its other plants were already operating atfull capacity and would not be able to handle all ofLouisville's orders.During the lockout and the operation of theLouisville plywood plant with nonunit replace-ments, the Respondent, which stated that its earlierofferwas "still on the table," continued to negoti-ate with the Union. On 13 April 1979 they enteredintoanew 3-year agreement which providedhigher pay rates. The Respondent thereupon endedthe lockout and the unit employees returned totheir jobs.InHarter Equipment,280 NLRB 597 (1986), theBoard held that, absent specific proof of antiunionmotivation, an employer does not violate Section8(a)(3) and (1) of the Act by hiring temporary re-placements to engage in business operations duringa lawful lockout. The Board also found that usingtemporary employees during such a lockout inorder to bring economic pressure in support of le-gitimate bargaining demands is"(1) a measure rea-sonably adapted to the achievement of a legitimateemployer interest and (2)has only a comparativelyslightadverseeffecton protected employeerights."Harter Equipment,slip op.p. 10, supra at600.There is no evidence that the Respondent, whichhad previously entered into a series of 3-yearagreements with the Union,was motivated by spe-cific union animus or engaged in bad-faith bargain-ing. Indeed,the negotiations resulted in a newagreement containing higherwage rates.Therecord also shows that the Union refused to makean unequivocal no-strike commitment and that as aconsequence the Respondent's demand for a 3-yearagreement was designed to remove any uncertaintyand enable it to continue its business operationswithout interruption and fulfill the obligations to itscustomers. Accordingly,we find that the Respond-ent's use of replacements during the lawful lockoutfor the purpose of bringing economic pressure tobear in support of what was clearly a legitimatebargaining demand was"ameasure reasonablyadapted to the achievement of a legitimate employ-er interest"and does not violate Section 8(a)(3) and(1) of the Act.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.BeatriceC.Hubbard, Esq.,for the General Counsel.WilliamM. EarnestandCharles K.Howard, Esqs.,forRespondent Employer.Floyd DoolittleandMarvin Covington, Esqs.,for ChargingParty Union.DECISIONFRANK H. ITKIN, Administrative Law Judge Anunfair labor practicechargewas filed in this case onAugust 28 and a complaint issued on December 10, 1979.A hearing was conducted in Louisville, Mississippi, onJune 23 and 24, 1980. The General Counsel alleges thatRespondent Employer, during the course of a 6-weeklockout of the production and maintenance employees atitsLouisville plywood plant, "utilized individuals whowere not employed in the unit . . . to perform . . . workwhich prior to the lockout had been assigned to and per-formed by employees employed in the unit," in violationof Section8(a)(1) and(3) of the National Labor Rela-tionsAct. The General Counsel, in her posthearing brief,asserts: "The only issue in this case is whether Respond-ent violated Section 8(a)(1) and (3) of the Act by con-tinuing production with non-unit employees and tempo- GEORGIA-PACIFIC CORP.rary replacement employees during a lockout."Respond-ent denies that it has violated theAct asalleged.On the entire record inthisproceeding,including myobservation of the demeanorof thewitnesses,and afterdue considerationof the briefsof all counsel,Imake thefollowingFINDINGS OF FACTRespondent Employer,a divisionof Georgia-PacificCorporation,operates a complex of facilities at Louis-ville,Mississippi,where it is engaged in the manufactureof wood andwood-related products.Respondent's Lou-isville facilities include a plywood plant,a particle boardplant,a chemical plant,and forestry and wood procure-ment operations.The Charging Party Unionwas certi-fied as bargaining agent for Respondent's production andmaintenance employeesat the Louisville plywood plantduring late1966. The partiessigned a 3-year term collec-tive-bargaining agreement in 1967 and,thereafter,aseries of successive 3-year term agreements.The currentagreement was enteredinto on April 13, 1979.It is un-disputed that Respondent.isan employer engaged incommerce as alleged andthat the ChargingParty is alabor organization as alleged.The evidencepertaining tothe 6-week lockout,whichcommenced on March 2,1979,and the executionby the partiesof their currentcollective-bargaining agreementon April 13, 1979, issummarized below.The prior 3-year collective-bargaining agreement be-tween the parties(1976-1979)contained an expirationdate of January19, 1979. (See G.C. Exh. 2.) The agree-ment also provided:At any time after theexpiration date if no agree-ment on the question at issue has been reached,either partymay give written notice to the otherparty of intent to terminate the agreement in notless than ten days.All the provisionsof the agree-ment shall remainin full forceand effect until thespecified time has elapsed.Duringthe - period, at-tempts to reach an agreement shall be continuedand there shall be no strikesor lockouts.If the partieshavefailedto resolve their differ-ences whenthe above specifiedtime has elapsed, allobligations under this agreement are automaticallycancelled.James Joel O'Briant, industrial relationsmanager forRespondent,testified that negotiations for the current1979-1982 contract(G.C. Exh.3) "started in December1978" and there were a total of some nine bargaining ses-sions"prior to the lockout"whichcommenced onMarch 2,1979.O'Briant testified that during these nego-tiations,the Charging Party unionmade a very unusual proposal,one that I had not inthe history of my negotiations received.They [theUnion] wanted a contract for just ten and a halfmonths, to run from January 19 until December 1,1979.This proposal,asO'Briant explained,would cause theCharging Party Union's Louisville contract to expire3about the same date when Respondent's other contractswith the Charging Party Union and the InternationalWoodworkers of America would expire.Thus, as O'Briant further testified:I [O'Briant]had been informedby Mr.Doolittle[Charging Party Union's representative]that he andMr. Charles Campbell, who is his counterpart withthe InternationalWoodworkers of America, hadgotten together and had reached,as he referred toit, . . . a pact in which they agreed to try to put alltheir plants together in December of 1979, whichwould have involved a considerable number of ourproduction facilities for plywood. . . . [They] askedthat we have all the contracts expire on December1 . . . or November 30.O'Briant added:They [Charging Party and theInternationalWood-workers] already had contracts to expire on thatday, and Mr. Doolittle was saying to me that hewas going to add to that list Louisville and For-dyce,so it became a very unusual circumstance inthat we were faced with having all of our plywoodfacilities in a positionthat,asMr.Doolittle earliertestified,he could strikeus at one time and bringenormous pressure upon Georgia-Pacific.The Charging Party,at the time, represented the em-ployees in Respondent's plywood plants in Louisville,Mississippi;Monticello,Georgia;and Fordyce,Arkansas.The WoodworkersUnion represented the employees inRespondent's plants in Emporia,Virginia;Russellville,South Carolina;Gloster,Mississippi;and Crossett, Ar-kansas.The collective-bargaining agreements at Emporia,Monticello,Russellville,Gloster,and Crossett were toexpire aboutNovember 30, 1979.1And, as O'Briant ac-knowledged, "we did not feel that we would wait andlet him [Doolittle]pick his time to put that pressure onus."O'Briant noted that the ChargingParty "continued tohold on theposition of a common expiration date"during their bargaining sessions. As a consequence, man-agement locked out the unit employees commencingMarch 2,1979, for a 6-week period.O'Briant cited as"reasons"for the lockout: "we were unable to reachagreementwith the Union"; "not being able to makefirmcommitments to our customers, not knowing wheth-er the plant would be running"; "not knowing how tohandle timber contracts"with respect to "when thetimber will be removed"; "not knowing if we were orcould be operating"; and:We didn'tknow what the Union was going to do.We couldn'tget them to sign a contract, and weIThe contract betweenRespondentand the Charging Party at For-dyce was toexpire onJune 27, 1979. The Charging Party similarly at-tempted torealign thecontractterminationdate at Fordyce to about No-vember 30, 1979. Thus, the Charging Party only soughta 5-month con-tract at Fordyce to replacethe existing3-yearagreementwith Respond-ent. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn'tknow if they were going to strike . . . wehad no assurances that the plant would be running.2Further,O'Briant recalled that Union RepresentativeDoolittle had informed him "that the employees wouldcontinueworking without a contract until December1979,"but he [Doolittle]also refused to give assurance thatthey would not strike. . . .I asked him specificallyacross the table.... "Will you give us notice ifyou decided to strike?"he said,"I can't control mymembership."O'Briantwas also asked by counsel for the GeneralCounsel:Q.theemployees in the plant had been tell-ing the supervisors that they were going to workwithout a contract until December 1979?O'Briant responded, in part, that "they [the employees]would say . . . we're going to just continue to workuntilwe get you where we can strike all of your plantsat one time. And so, in so many words, they said yes,they were probably going to work until December."O'Briant explained that during the 6-week lockout, Re-spondent continued to operate its Louisville plywoodplant by "moving some salaried people and existing em-ployees temporarily into Louisville to run the mill." TheEmployer "didn't hire anyone." Some of these employ-ees came "from other locations within the Crossett Divi-sion." There were then some 265 employees in the unitrepresented by the Charging Party. Respondent, duringthe lockout, kept the plywoodplant runningat a reducedlevel of production with "approximately 71 employeesthat came in from other locations" and with "existing"Louisville office and supervisory personnel. The partiescontinued to negotiate during the lockout and, as noted,reached agreement on April 13, 1979.3 The new 1979-1982 agreement, as O'Briant observed, provides "betterpay rates" for the unit employees and, inter alia, contin-ues checkoff and recognition as before. None of the unitemployees "lost their jobs"as a resultof the lockout;they all returned to "their same jobs"; and they incurredno lossof pay "as a result of returning."4As stated above, Respondent's Louisville complex in-cludes a plywood plant, a particle board plant, and achemical plant. These three facilities are proximately lo-cated and are connected by steamlines which run fromthe complex's only boiler located in the plywood plant.As Bill Purifoy(manager oftheLouisvillechemical2O'Briant recalled that previously, on February 13, 1979, the Employ-er notified the Union of its "intentto terminate" the 1976-1979 agree-ment as ofFebruary 26, 1979 See G C Exh 4 Theparties,however,met on February 26, at which time the Employer extended the termina-tion date to about March 1, 19793O'Briant recalled that during the lockout, about March 14, 1979, heapprised the Union's representatives that, in effect, "the Employer's offerbefore the lockoutwas still on the table."4O'Bnant acknowledged that production was down at the plywoodplant some 60 percent during the lockout and that the Employer incurredadditional expenses in moving nonumt personnel into the area and inmaking overtime payments to personnel working during the lockoutAlso cf, R Exh Iplant) testified, "We purchase the steam from the ply-wood plant" and "it comes by way of a pipeline to ourplant."The chemical plant cannot operate without thissteam.The chemical plant,in turn,processes the glues(resins)which are utilized in significant part in the manu-facture of both the plywood and particle board products.Further, as GeraldWeaver (manager of the particleboard plant) testified, the particleboard facility alsocannot operate without the steam from the plywoodplant boiler-"if the steam goes off, we go down."Moreover, the interdependence of these proximately lo-cated operations is further illustrated in the testimony ofCompany Representative O'Briant, as follows:These contractors . . . bring the logs into the [ply-wood] plant .... The bark is removed . . . [and]goes to the fuel house to be used as fuel for theboilers.... After the bark is removed . . . sheetsof veneer are unwound from the logs ... for fur-ther processing [into plywood sheets].. . . Thecore or inside of the logs ... goes out to be furtherbanded and (made] ready for shipment to our Tay-lorsville,Mississippi, stud operation.Company Representative Don Foster explained that thisresidue bark and, to some lesser extent, the residue saw-dust from the particle board operation are "the fuel nor-mally used to operate the boiler." Use of natural gas orthe purchasing of bark are unsatisfactory alternative fuelsources because of cost and availability considerations.5In addition, as O'Briant testified:We needed to run the plant for many reasons.. .We had commitments to delivermaterialsto people,salesthat had been made for our plant. That be-comes a crucial thing in the plywood operation be-cause there is a different freight rate from every in-dividual plant. If we tried to transfer those orders,therewould be additional costs involved. Also,there would be a problem if you did transfer themto other plants [of] finding a plant that could takethe order because we were running, as I recall,about three weeks out [behind] on deliveries; soevery plant was already at capacity and it wouldcertainly have been impossible for them to take allof our orders or probably very many of the orders.6There was also testimony, as noted above, that if theLouisville plywood plant closed down, Respondent'sSFoster also noted that it was "not feasible for the Company to debarklogs and then not process the logs" because of lack of suitable storagefacilities for the logsO'Briant acknowledged that although there was a 60-percent reductionin production at the Louisville plywood plant during the lockout, thechemical plant continued operating without any layoffs and the Taylors-vdle stud mill continued operating at "full capacity "6Company Representative Foster noted that on March 2 "we had 2 3million dollars [in] outstanding orders on file" for Louisville plywoodThese orderswerefor "a firm price" at a scheduled delivery date Fosterfurther noted that Respondent also had approximately $3 million in out-standing timber removal contracts If Respondent could not remove thetimber within the periods provided in the timber removal contracts, theCompany could lose its right to remove the timber and money paid tothe property owners involved GEORGIA-PACIFIC CORP.studmill operationsinTaylorsville,Mississippi,wouldhave been significantly affected because it received fromLouisville the plywood log cores.Likewise,therewastestimony to the effect that Respondent's longstandingrelationshipwithitsindependent logging contractorswould have been seriously impacted by any break in thecontinuous hauling of the plywood logs.Logger JeffWinstead explained the economic consequences to himand his employees of any extended cessation of Respond-ent'sLouisvillelogging operations.And, asO'Briant andFoster observed,any break in this relationship would ul-timately impact on Respondent's future supply of logs atLouisville.7I credit the testimony of James O'Briant, Bill Purifoy,Gerald Weaver,Don Foster,and Jeff Winstead,as recit-ed above.Theirtestimony is essentially uncontrovertedand they impressed me as trustworthy and reliable wit-nesses.Insofar as the testimony of Floyd Doolittle,Marion Hamm,Elmer Coleman,and Charles Prince dif-ferswith the above testimony of O'Briant,Purifoy,Weaver, Foster,and Winstead,I am persuaded here thatthe testimony of the latter witnesses is more completeand reliable.8DiscussionThe General Counsel argues that Respondent Employ-er violated Section 8(a)(1) and (3) of the Act "by con-tinuing production with non-unit employees and tempo-rary replacement employees duringa lockout." Thelockout,however, is not alleged to be unlawful.Further,it is not claimed here that Respondent failed to bargainin good faith with the Charging Party Union or that Re-spondent by its conduct has otherwise violated the pro-scriptions of the Act. The General Counselasserts (Br. 1,6, and 8):Although the Employer had a legitimate economicinterest in avoiding a contractwitha common expi-ration date with other plants...[the Employer]offers no legitimate reason why it was necessary tocontinue operations during the lockout with the useof temporary replacements... .The Employer"lacked sufficient economic justificationto continue operating during the lockout"; and "the con-tinued operation during the lockout with the temporary9Union Representative Floyd Doolittle recalled that during theUnion's negotiations for the current contract,"O'Briant asked us if weintended to strike,and I told him no, and I asked him if he intended tolock out and he said no,not at this time," and"he [O'Briant]also ques-tioned me [Doolittle]about would we strike in December,and I told himIdidn't know,but if we did that would be the most logical time for us tostrike."Doolittle assured O'Briant during negotiations "that if there werea strike,there would have to be a meeting of the membership for the[strike] vote"and "we would have to notify him." Doolittle also recalled:My statement[to O'Briant]was that I had no control over howmy people would vote if they did in fact have a special meetingcalled for the purpose of considering a strike actionIn addition,Charles Prince,a millwright employee at Louisville, andMarion Hamm,a debark operator at Louisville, claimed that, in effect,the "summer months"are the Employer's "busier months of the year "Elmer Coleman,a millwright employee at Louisville,witnessed the Em-ployer"hauling shavings for the boilers"at Louisville during the lockout.aThe General Counsel'smotion to correct the record, which is unop-posed,is granted.5employees is in itself evidence of anti-union animus."Further, the General Counsel asserts, as "an alternativetheory," that "the use of temporary replacements duringthe lockout . . . was inherently destructive of the rightsof its regular employees and therefore a violation of theAct without regard to any claim that such conduct wasmotivated by business considerations. . . ." (Br. 9.) TheCharging Party Union similarly argues (Br. 1, 10-11, 16):"the use of temporary replacement employees during alockout, with or without the existence of business neces-sity, is unlawful and in violation of Section 8(a)(1) and(3) of the Act." Respondent denies that its conduct hereviolated Section 8(a)(1) and(3) as alleged and asserts,inter alia(Br. 14-23):the evidence affirmatively.and amply demonstrates[theEmployer's]good faith in this matter. Therehas been no showing by specific proof or otherwise...of any anti-union motivation.At the Louisvillecomplex it was necessary . . . tocontinue to operate the plywood plant to keep itsother plants going which were not involved in thelabor dispute.Respondent also cites its "substantial contractual commit-ments" to customers which it "could not keep withoutoperatingthe plywood plant and withoutvast economiclosses"; its effort "to preserve the viability of the inde-pendent logging contractors essential to [its] operationsafter the lockoutwas over";'and its "large outstandingtimber harvesting commitments which had to be contin-ued"; and,therefore,in sum,Respondent had "a legiti-mate business purpose" for continuing its operationsduring the lockout.InOttawa Silica Co.,197 NLRB 449(1972), enfd. 482F.2d 945 (6th Cir. 1973), the trialexaminerheld that anemployer, "by utilizing temporary labor to perform theduties of employees whom it had locked out . . . inter-fered with,restrained and coerced unit employees in theexercise of rights guaranteed by Section7 of the Act,and concomitantly discouraged membership in the unionby discrimination against them in respect to their hireand tenure of employment, without legitimate and sub-stantial justification, in violation of Section 8(a)(1) and(3) of the Act." A divided Board reversed the trial exam-iner.The Board (former Chairman Miller concurring,and Members Fanning and Jenkins dissenting in pertinentpart)stated the controlling legal principles,as follows (at450):InNL.R.B. v. Brown,et aL,d/b/a Brown FoodStores,380 U.S. 278 (1965), theSupremeCourt reaf-firmeditsviews stated inAmerican Ship Building,which wasdecided on the same day, that a lockoutisnot an unfair labor practice simply because it isused by an employer to bring pressure to bear insupport of his-bargaining position after an impassein bargaining negotiations has been reached.Havingso held, the Courtstated that it did not see how thecontinued operationsof theemployers there in-volvedand their use of temporary replacements im- 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied hostile motivations any more than the lockoutitself; nor could the Court see how they were inher-ently more destructive of employee rights.The Supreme Court expressly rejected theBoard's argument inBrown Food Storesthat justifi-cation for the inference of hostile motivation ap-peared in respondent's use of temporary employeesrather than some of theregular employees.9Similarly, the Court concluded that respondentsdo not violate Section 8(a)(3), observing that underthat section both discrimination and a resulting dis-couragement of union membership were necessary,but the added element of unlawful intent was alsorequired. . . . While the use of temporarynonunionpersonnel in preference to the locked out unionmembers was discriminatory, the Court observedthat any resulting tendency to discourage unionmembership was comparatively remote, and that theuse of temporary personnel constituted a measurereasonably adapted to the effectuation of a legiti-mate business end.The Board, inOttawa Silica,further quoting from the Su-preme Court's opinion inBrown Food Stores,emphasized(at 450): "When the resulting harm to employee rights isthus comparatively slight, and a substantialand legiti-mate businessend is served, the employer's conduct isprima facielawful."The Board, inOttawa Silica,held that the employerdid not violate Section 8(a)(1) and(3) by locking out itsemployees and continuing to operate with temporary re-placements,reasoning:"We are not persuaded by therecord before us that respondent's conduct did not con-stitute a measure reasonably adapted to the effectuationof a legitimatebusinessend." The Board noted,inter alia,"the replacements were expressly used for thedurationof the labor dispute only"; "atmost,the union could beforced to capitulate and return its members to work onterms less desirable than hoped for"; the "membership,through its control of union policy, could end the dis-pute and terminate the lockout any time by agreeing torespondent's termsand returning to work ona regularbasis"; "it would appear that union members would havenothing to gain and everything to lose by quitting theunion"; and, "under all these circumstances, we cannotsay that respondent's conduct had any great tendency todiscourage union membership"-"not only was the pros-pect of discouragement of membership comparativelyremote, but the attempt to remain open for business withthe help of temporary replacementswas a measure rea-sonably adapted to the achievement of a legitimate end."In short, "Having concluded that resulting harm to em-ployee rights by the lockout and continued operation byuse of temporary replacements was comparatively slight,9The Board quoted from the Supreme Court inBrown Food Stores,asfollows (at 450)Continued operations with the use of temporary replacements mayresult in failure of the whipsawstnke,but this does not mean thatthe employers' conduct is demonstrably so destructive of employeerights and so devoid of significant service to any legitimate businessend that it cannot be tolerated consistent with the Act Certainlythen, in the absence of evidentiary findings of hostile motive, there isno support for the conclusion that respondents violated §8(a)(1)and being of the view that there is insufficient evidenceof improper motivation . . . . Respondent did not vio-late Section8(a)(1) and(3)."10Alsosee Johns-Manville Products, 223NLRB 1317(1976), affd. in part 557 F.2d 1126 (1977);Sargent-WelchScientificCo., 208 NLRB 811 (1974);Ozark Steel Fabrica-tors,199NLRB 847 (1972);WGN of Colorado,199NLRB 1053 (1972); andInter-Collegiate Press,199 NLRB177 (1972), affd. 486 F.2d 837 (8th Cir. 1973). As thecourt of appeals stated inInter-Collegiate Press v.NLRB,supra:We recognize that there is coercion present whenthe employer locks out his employees, and it maybe magnified when the employer continues oper-ationswith temporary employees. The coercion,however, is to force acceptance of the employer'sbargaining proposals, not to deter employees fromthe exercise of their rights... .Itmust be conceded that the use of a lockout insupport of a legitimate bargaining position is not in-consistentwith the right to bargain collectively orthe right to strike. . . . The hiring of temporary re-placements does no more than increase the pressureupon the employees to settle the dispute, while per-haps easing the pressure on the employer.Here, since no anti-union animus or hostile motiva-tion has been shown and the employer has estab-lished a substantial and legitimate business justifica-tion,we agree with the Board that there is no §8(a)(1) violation merely because the Company mayhave increased the economic pressure on the Unionby continued operation with temporary replace-ments.[And see cases cited.]Applying the above principles to the essentially undis-puted and credited evidence of record in this case, I findand conclude that Respondent Employer did not violateSection 8(a)(1) and (3) of the Act by attempting to con-tinue production at its Louisville plywood mill with theuse of temporary nonunit personnel following and inci-dental to a lawful lockout. Respondent's use of tempo-rary nonunit personnel, under the circumstances shownhere,was in furtherance of substantial and legitimatebusiness ends, and "any resulting tendency to discourageUnionmembershipwas comparatively remote." Seeis FormerChairman Miller, in his concurring opinion, noted that heconcurredin the aboveresult "only because" respondent"utilized onlyits nonumt personnel", the "Unionhad refused to provide any assuranceof continuedoperations,and there was reason to believe that a stnke wasimminent",and "there was some evidence,although perhaps not totallyconclusive,of abona fidebusinessjustification "Further,I note that the Board had stated earlier, inDarling& Co.,171NLRB 801 (1968), "the absence of an impasse is one of the surroundingcircumstances,but does not necessarily require the conclusion that thelockoutwas lawfulthe test of alockout's legality, enunciated by theSupreme Court inAmericanShipBuilding,is properly applicable to situa-tions involving a lockout pnor to an impasse in negotiations." The Boardconcluded."the lockout here was neither inherently prejudicial to unioninterests nor devoid of significant economic justification" CfInter-Colle-giatePress vNLRB,486 F 2d837, 842 fn8 (8thCir 1972),andLewisLane Y NLRB,418 F 2d 1208 (D C Cir 1969) GEORGIA-PACIFIC CORP.Ottawa Silica,and cases discussed.Thus, the parties herehad executed successive 3-year term collective-bargain-ing agreements since 1967.During the negotiations forthe current agreement in late 1978 and early 1979, theUnion,in an unprecedented move,requested a 10-1/2-month term agreement.The Union acknowledged to theEmployer that it had"gotten together"with the Interna-tionalWoodworkers and "had. . .a pact in which theyagreed . . . [to] have all [their]contracts[with the Em-ployer] expire on December 1 . . . or November 30." AsCompany Representative O'Briant explained:"We werefaced with having all our plywood facilities in a positionthat. . . [the Union]could strike us at one time andbring enormous pressure upon"the Employer.Indeed, asUnion Representative Doolittle acknowledged:[O'Briant]alsoquestionedme [Doolittle] aboutwould we strike in December,and I told him Ididn't know, but if we did that would be the most-logical time for us to strike.And, unit employees,during this time, were apprisingthe Employer that"we're just going to continue to workuntilwe get you where we can strike all your plants atone time."The partiesmet during some nine bargainingsessions from December to March 1979,and the Union"continued to hold on the position of a common expira-tion date."Consequently,on March 2,1979, managementdetermined "not to wait and let"the Union"pick [its]time to put that pressure"on the Employer.The Em-ployer locked out the unit personnel,although apprisingthe employees that it would continue to negotiate withthe Union. No new employees were hired during the en-suing 6-week lockout.And, ultimately,the Union accept-ed the Employer's proposed 3-year term agreement. Allunit employees then returned to their same jobs.No unitemployees lost their jobs.The 1979-1982 contract con-tained increases in benefits for the unit employees andcontinued checkoff and recognition as before.As noted above,the lockout is not alleged here to beunlawful. Further,there is no contention made that Re-spondent bargained in bad faith or otherwise engaged inconduct violative of the Act.Indeed,here,as inOttawaSilica,"the replacements were expressly used for the du-ration of the labor dispute only"; "at most, the Unioncould be forced to capitulate and return its members towork on terms less desirable than hoped for"; the "mem-bership,through its control of Union policy,could endthe dispute and terminate the lockout any time by agree-ing to Respondent's terms"; and "it would appear thatUnion members would have nothing to gain and every-thing to lose by quitting the Union." In short, "under allthese circumstances,we cannot say that Respondent'sconduct had any great tendency to discourage Unionmembership." (Ibid.)Further, "not only was the prospect of discouragementof membership comparatively remote,but theattempt to7remain open for business with the help of temporary re-placementswas a measure reasonably adapted to theachievement of a legitimate end." (Ibid.)For, as found,supra, the Employer's Louisville plywood plant con-tained the only boiler necessary to operate the Employ-er's proximately located chemical plant and particleboardplant.The entire operation of this complex was interre-lated and interdependent and, consequently,if the ply-wood mill closed the chemical plant and particleboardplant ultimately would also have to close resulting insubstantial losses of profits and layoffs of nonunit person-nel.Further,Respondent's various plywood plants were,at the time,operating at capacity with backlogs oforders, and a total cessation of operationsat the Louis-villemill would result in a substantial amount ofunfilledorders with a loss of profits and customers.And, becausethe sales price for the Louisville plywood sheets alreadyunder contract to be sold was fixed,and was dependentupon transportation costs from Louisville, any effort, ifpossible,to fill these orders from other plywood millswould undoubtedly add to the Employer's cost in ship-ment.Likewise, the Employer'sdemonstrated need tomaintain a continuous flow of logs from its independentcontractor loggers; its need to keep current on its timberremoval contracts;and its need to supply its nearby Tay-lorsville facilitywith the residual stud cores from itsLouisville plywood plantare all additional business rea-sons for attempting to continue,even on a limited basis,production at the Louisville plywood mill.In sum,I find and conclude that Respondent Employ-er's attempt to continue operations at itsLouisville ply-wood mill was for substantial and legitimate business-rea-sons and any resulting tendency to discourage unionmembership was comparatively slight or remote. Re-spondent Employer therefore did not violate Section8(a)(1) and (3)as alleged."'CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asalleged.2.Charging Party isa labor organization as alleged.3.Respondent has not violated Section8(a)(1) and (3)of the Actas alleged.4.The complaint will thereforebe dismissed in its en-tirety.11The General Counsel,in her brief,argues that Respondent Employ-er, during the lockout,was operating at only 60 percent of normal pro-duction;that the interrelated chemical and stud mill operations neverthe-less continued without any "apparent adverse effect on anyone", and thattherefore"continued operation was totally unnecessary."Likewise, theGeneral Counsel argues that the Employer,in her view, could have usednatural gas and purchased bark to operate its plywood mill boiler, at ad-ditional costs and assuming such products were sufficiently available. Al-though these and related contentions pose questions as to the ultimateeconomic success of Respondent's attempt to keep its Louisville plywoodmill operating with nonunit employees,they do not, in my view, suffi-ciently detract from management's legitimate and substantial business pur-pose in making this attempt,as found above. 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn these findingsof factand conclusionsof law andon the entirerecord,I issue thefollowing recommend-ed12ORDERI recommend that the complaint be dismissed in its en-tirety.12 If no exceptions are filed asprovided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Ordershall, asprovidedin Sec102 48 of the Rules, be adopted by theposes